DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on July 27, 2022 have been fully considered but they are not persuasive. 
As to page 10 of Applicant’s arguments, Applicant argued that the prior art to Kang fails to disclose the limitations “the first water outlet comprises a functional water member, the second waterway portion comprises a water hole and a flow controller, the flow controller is disposed in front of the water hole in a direction of flow of water, water from the water hole defines an annular water between the functional water member (flow restrictor) and the first water outlet”. However, the Examiner respectfully disagrees. Kang discloses that the first water outlet comprises a functional water member (flow restrictor, Col. 4 lines 57-67), the second waterway portion (right portion of 26) comprises a water hole (34) and a flow controller (diameter of 24), the flow controller (diameter of 24) is disposed in front of the water hole (34) in a direction of flow of water, water from the water hole (34) defines an annular water between the functional water member (flow restrictor) and the first water outlet (18). Therefore, the argument is not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “elastic member” and “functional water member” in claim 1 and  “pressing member” in claim 7 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “member” that is coupled with functional language “reset”, “obtain”, and “pressing” respectively without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In light of the specification and drawing Fig. 4, the corresponding structure of the “elastic member” is a spring, the corresponding structure of the “pressing member” is a presser, and the corresponding structure of the “functional water member” is at least one of a mouthwash module, a spray water module, a sheet water module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the water hole becomes narrower in a direction opposite to flow of the water”. However, in light of Applicant’s disclosure Fig. 3, it appears the water hole becomes wider in a direction opposite to flow of the water. Therefore, the claimed limitation contradicts with the original disclosure. As a result, the Examiner cannot properly construe the claim.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 14, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 6,367,707 B1).
 With regard to claim 1, Kang discloses a multifunctional water outlet device (Fig. 6), comprising: 
a water inlet (28), 
a first water outlet (18), 
a first waterway (Fig. 6a) connecting to the water inlet (28) and the first water outlet (18), a second water outlet (16), 
a second waterway (32) connecting to the water inlet (28),
a body (22), and 
a control switch (42/44) configured to control opening and closing of the first waterway (Fig. 6a) and the second waterway (32), wherein:
the first waterway (Fig. 6a) and the second waterway (32) are defined in part by a first waterway portion (left portion of 26) connected to the water inlet (28), 
the first waterway (Fig. 6a) is further defined in part by a second waterway portion (right portion of 26), 
the second waterway (32) is further defined in part by a third waterway portion (upstream of 24), 
the second waterway portion connects to the first water outlet (18) and a water outlet end of the first waterway portion (26), 
the third waterway portion (upstream of 24) connects to the second water outlet (16) and the water outlet end of the first waterway portion (26), 
the first water outlet comprises a functional water member (flow restrictor, Col. 4 lines 57-67), the second waterway portion (right portion of 26) comprises a water hole (34) and a flow controller (diameter of 24), the flow controller (diameter of  24) is disposed in front of the water hole (34) in a direction of flow of water, water from the water hole (34) defines an annular water between the functional water member (flow restrictor) and the first water outlet (18),
the control switch (42/44) is disposed at an intersection of the water outlet end of the first waterway portion (left portion of 26), a water inlet end of the second waterway portion (right portion of 26), and a water inlet end of the third waterway portion (upstream of 24),
the second water outlet (16) is disposed at a lower side of the body (22) in an axial direction of the body, 
the first water outlet (18) is disposed at an upper side of the body (22) in the axial direction of the body,
a first spray pattern of the water flowing from the first waterway (32) is different from a second spray pattern of water flowing from the second waterway (water exits from 16 is in a downward pattern and water exits from 15 is in a upward pattern, furthermore, the size difference between 32 and 34 would produce different patterns as well)
when the control switch is in an initial position due to an elastic member (48), the water flows out of second water outlet (16) in a horizontal direction or in a downwardly inclined direction (Fig. 6b), when the control switch is switched; the elastic member is compressed, and the water flows out of the first water outlet (18) in an upwardly inclined direction or upward (Fig. 8), and when the water is shut off (when the water is shut off and knob 42 is released), the control switch (42/44) is rest to the initial position due to the elastic member (48), and the water flows out of the second water outlet (16).
With regard to claims 2-3, the device of Kang discloses the invention as disclosed in the rejection of claim 1 above. Kang further discloses the water flows through the functional water member to obtain a preset spray pattern, wherein the functional water member is at least one of a mouthwash module (Col. 1 lines 23-25), a spray water module, or a sheet water module.
With regard to claim 4, the device of Kang discloses the invention as disclosed in the rejection of claim 1 above. Kang further discloses an angle between the second water outlet (16) and the axial direction of the body ranges from 0 to 90 (Fig. 6a).
With regard to claim 6, the device of Kang discloses the invention as disclosed in the rejection of claim 1 above. Kang further discloses the control switch (42/44) comprises a water stopping assembly (44) and a transmission assembly (shaft of 44), and the transmission assembly is configured to drive the water stopping assembly (44) to move from the water inlet end of the third waterway portion to the water inlet end of the second waterway portion to control the second waterway to be closed and the first waterway to be open synchronously (Figs. 6a and 8).
With regard to claim 7, the device of Kang discloses the invention as disclosed in the rejection of claim 6 above. Kang further discloses the transmission assembly (40) comprises a valve body (44), a switching valve shaft configured to move relative to the valve body in an axial direction of the switching valve shaft, and a pressing member (42) disposed on the body, a first end of the switching valve shaft comprises a sealing ring (annular surface of valve 44), the pressing member is connected to a second end of the switching valve shaft, and when the pressing member (42) moves relative to the body due to an external force: the switching valve shaft drives the sealing ring to move from a first position for opening the water inlet end of the third waterway portion to a second position for opening the water inlet end of the second waterway portion (Figs. 6a and 8).
With regard to claim 8, the device of Kang discloses the invention as disclosed in the rejection of claim 7 above. Kang further discloses the elastic member (48) abuts between the pressing member (42) and the switching valve shaft (shaft of 44).
With regard to claim 9, the device of Kang discloses the invention as disclosed in the rejection of claim 8 above. Kang further discloses the body (22) comprises the first waterway (24) and the second waterway (32), and the pressing member (42) is disposed on the upper side, the lower side, or a front end of the body in the axial direction of the body (Fig. 6).
With regard to claim 14, the device of Kang discloses the invention as disclosed in the rejection of claim 1 above. Kang further discloses the second waterway (32) comprises a flow regulator (smaller cross-section in comparison with 16, Fig. 6a).
With regard to claim 21, the device of Kang discloses the invention as disclosed in the rejection of claim 1 above. Kang further discloses the water hole (34) becomes narrower in a direction opposite to flow of the water (34 has a narrower width in comparison with 24 and see 112b rejection above for the Examiner’s interpretation).
With regard to claim 22, the device of Kang discloses the invention as disclosed in the rejection of claim 1 above. Kang further discloses a width (width of 16) of the water outlet end of the first waterway portion (left portion of 26) is larger than a width of the water inlet end (width of 28) of the second waterway portion (right portion of 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Nogoshi et al (US 2017/0314242 A1).
With regard to claim 10, the device of Kang discloses the invention as disclosed in rejection of claim 1 above. However, Kang fails to teach the control switch is an electromagnetic valve.
Nogoshi teaches a multifunctional water outlet device (Fig. 4) comprising a control switch (32), wherein the control switch is an electromagnetic valve (Para. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang, by making the control switch of Rosko an electromagnetic valve as taught by Nogoshi, for the benefit of providing remote control by control signals (Para. [0037]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang.
With regard to claim 15, the device of Kang discloses the invention as disclosed in the rejection of claim 1 above. Kang fails to disclose a width of the water inlet end of the second waterway portion is smaller than a width of the water inlet end of the third waterway portion.
It is noted by the Examiner that the disclosure is devoid to provide any criticality for the specific proportion between the width the water inlet end of the second waterway portion and the width of the water inlet end of the third waterway portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang to form a width of the water inlet end of the second waterway portion is smaller than a width of the water inlet end of the third waterway portion, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752